DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         AMAURY DOMINGUEZ,
                             Appellant,

                                     v.

BAYVIEW LOAN SERVICING LLC, CITY OF DANIA BEACH, YANELVYS
         AGUIAR, and Unknown Tenant In Possession #1,
                         Appellees.

                               No. 4D16-3164

                               [July 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 13-24879
CACE (11).

   Michael Farrar, Doral, for appellant.

  Charles P. Gufford of McCalla Raymer Pierce, LLC, Orlando, for
appellee Bayview Loan Servicing, LLC.

PER CURIAM.

   Amaury Dominguez challenges an order awarding the servicer the
costs of post-foreclosure judgment expenditures in relation to the subject
property. We reverse and remand because the affidavit of additional
advances filed by the servicer and not admitted into evidence was wholly
inadequate to prove the amounts of the servicer’s expenditures. See
generally Broxmeyer v. Elie, 647 So. 2d 893, 895 (Fla. 4th DCA 1994)
(“Where there is no proof of damages, there can be no recovery.”). On
remand, the servicer must prove the expenses incurred and its
entitlement to reimbursement for those expenses pursuant to the final
judgment.

   Reversed and remanded.

DAMOORGIAN, CIKLIN, JJ., and HANZMAN, MICHAEL A., Associate Judge,
concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2